Citation Nr: 0826833	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for numbness of the fifth cranial nerve on 
the right side of the face.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of a head injury with 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from June 1978 to May 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which in part, granted the veteran's 
claims of entitlement to service connection for numbness of 
the 5th cranial nerve on the right side of the face, 
assigning a 10 percent evaluation, as well as for residuals 
of a head injury with headaches, assigning a 10 percent 
evaluation.  The veteran appealed these issues and other 
matters to the Board which in an April 2004 decision, denied 
these issues and also disposed of other matters which are not 
part of the current appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 decision upheld the Board's denial of 
several service-connection issues for a skull fracture, 
bilateral hearing loss, and residuals of a head injury with 
weakness of the right side of the body and memory loss, 
thereby removing these issues from appellate status.  The 
Court also upheld the Board's denial of an initial 
compensable rating for residuals of fracture to the upper and 
lower jaw, removing this issue from appellate status.  The 
Court reversed the portion of the April 2004 Board decision 
that denied an initial rating in excess of 10 percent 
disabling for numbness of the 5th cranial nerve on the right 
side of the face and denied a rating in excess of 10 percent 
disabling for residuals of a head injury with headaches, and 
ordered the Board to readjudicate these matters pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

A review of the evidence in the claims file reflects that 
further notification and development is necessary to ensure 
proper adjudication and compliance with the Court's order 
from September 2006.  

The basis of the appeal to the Court concerned the adequacy 
of the duty to assist notification sent to the veteran in 
June 2002 after the veteran filed a claim for entitlement to 
service connection for multiple medical complaints related to 
an inservice injury that resulted in skull and jaw fractures 
and residuals therein.  The duty to assist notification 
addressed the following issues including broken upper jaw, 
broken lower jaw, broken right cheek bone, right eye orbit, 
broken sinuses, skull fracture, loss of vision bilateral, 
neck injury, dental trauma, short term memory loss and 
weakness of the right side.  However, it did not specifically 
address the issues on appeal regarding residuals of a head 
injury with headaches and residuals of a head injury with 
numbness of the fifth cranial nerve on the right side of the 
face

Following RO adjudication in January 2003 which included a 
grant of service connection for numbness of the fifth cranial 
nerve on the right side of the face and residuals of head 
injury with headaches, the veteran appealed these issues to 
the Board and then to the Court following the Board's April 
2004 denial.  

The Court in its September 2006 decision determined that the 
June 2002 duty to notify letter was inadequate as to 
providing notice as to the issues on appeal concerning facial 
numbness and residuals of head injury with headaches.  The 
Court vacated the Board's April 2004 decision as to these 
issues and remanded it back to the Board for compliance with 
38 U.S.C.A. § 5103(a) as to these issues and readjudication.  

The Board notes that following the Board's April 2004 denial 
but prior to the Court's September 2006 decision, the RO 
issued a duty to assist letter in August 2005 in response to 
an increased rating claim filed the same month.  This letter 
is noted to include a statement as to the fact that the RO 
was working on the veteran's claim for an increase evaluation 
for "service connected residuals of head injury to include 
headaches, numbness fifth cranial nerve on the right side of 
the fact" as well as other issues that are not part of this 
appeal.  This notice, which was issued in response to a claim 
filed in August 2005, was apparently not reviewed by the 
Court as no mention is made of it.  However this notice is 
problematic as to its adequacy in notifying the veteran as to 
the proper issues on appeal as there appears to be a 
misspelling of the word "face" which is spelled as "fact" 
throughout this letter.  In light of the Court's remanding of 
these issues on appeal due to an inadequacy of the initial 
notice, this matter should be remanded again to ensure that 
the veteran receives the proper duty to assist notification 
to the properly identified issues.  

Furthermore, the Board finds that the most recent VA 
examinations concerning these appellate issues were done in 
September of 2005, and the most recent VA treatment records 
obtained are dated through 2005.  In light of the need to 
remand to ensure due process, the Board finds that the 
veteran should be afforded the opportunity to obtain more 
recent records of treatment and also undergo VA examination 
to address his current level of disability.  Furthermore, the 
examiner in September 2005, while describing a "rather 
severe sensory loss" did not clarify whether the sensory 
loss is more closely resembling a severe incomplete paralysis 
or even a complete paralysis as contemplated by the pertinent 
Diagnostic Codes addressing the numbness of the fifth cranial 
nerve.  Likewise, further development regarding the severity 
of the headaches disorder is indicated as there was no 
discussion in the September 2005 VA examination as to whether 
the headaches are productive of severe economic inadaptivity 
as contemplated by the pertinent code addressing migraines.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development to include proper notification, additional notice 
should specifically address the issues on appeal.

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez- 
Flores v. Peake, supra.  

The present issues on appeal arise from his disagreement with 
the initial evaluation following the grant of service 
connection, which generally precludes the need for additional 
notice, as per the Court's decisions in Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  However, as pointed out by the Court in its 
September 2006 decision, in this case the initial notice 
prior to the grant of service connection was found to be 
defective and prejudicial, therefore corrective action is 
necessary to ensure adequate notification for these issues.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir 2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice addressing the 
increased rating issues on appeal and 
must (1) inform him of what he needs to 
provide; (2) and what information VA has 
or will provide.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  The 
notice should further explain (3) that he 
can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (4) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (5) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  The AOJ should request the veteran to 
provide more information about his 
medical treatment for his headaches and 
after obtaining necessary authorization, 
attempt to obtain the records of all 
medical treatment for his headaches and 
facial numbness (fifth cranial nerve 
numbness) from September 2005 to the 
present time.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AOJ should request the veteran 
provide any documentation available 
showing any absences from work caused by 
his headaches from the time of his 
original claim for service connection in 
April 2002, to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination, by an appropriate 
specialist, to determine the nature and 
severity of his headache disability and 
numbness of the fifth cranial nerve on 
the right side of the face.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should comment as to whether 
the veteran's symptoms result in 
characteristic prostrating attacks 
averaging one in 2 months over the past 
several months.  The examiner should also 
comment whether his symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Finally, the examiner 
should also comment as to whether his 
symptoms result in very frequent, 
completely prostrating and prolonged 
attacks.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected headache disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly with respect to employment.  

The examiner should also discuss whether 
the numbness of the fifth cranial nerve 
more closely resembles either a severe 
incomplete paralysis or a complete 
paralysis.  

5.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




